Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

  STEVEN BENTON AUBREY and                     )
  BRIAN EDWARD VODICKA,                        )
                                               )
                        Plaintiffs,            )
                                               )      Case No. 18-cv-61117-BLOOM/Valle
         v.                                    )
                                               )
  D MAGAZINE PARTNERS, L.P.                    )
  d/b/a D MAGAZINE, MAGAZINE                   )
  LIMITED PARTNERS, L.P.,                      )
  ALLISON MEDIA, INC.,                         )
  JAMIE L. THOMPSON,                           )
  ROBERT L. ERMATINGER, JR.,                   )
  SCOTT ROBERT SAYERS,                         )
  STEPHEN CHARLES SCHOETTMER,                  )
  ERIC VAUGHN MOYE,                            )
  DALLAS POLICE DEPARTMENT,                    )
  CITY OF DALLAS,                              )
  MELINDA CHRISTINE URBINA,                    )
  DALLAS COUNTY SHERIFF’S DEPT.,               )
  DALLAS COUNTY, TEXAS, and                    )
  DOES 1-10,                                   )
  all of whose true names are unknown ,        )
                                               )
                Defendants.                    )
                                               )

   DEFENDANTS D MAGAZINE PARTNERS, L.P. F/K/A MAGAZINE LIMITED PARTNERS,
    ALLISON MEDIA, INC., AND JAMIE THOMPSON’S RESPONSE IN OPPOSITION TO
      PLAINTIFFS’ MOTION FOR LEAVE TO FILE FIRST AMENDED COMPLAINT

         Defendants D Magazine Partners, L.P. d/b/a D Magazine (formerly known as Magazine

  Limited Partners, L.P.), Allison Media, Inc., and Jamie Thompson (collectively “D Magazine”)

  file this expedited response in opposition to Plaintiffs’ Motion for Leave to File First Amended

  Complaint (the “Motion for Leave”), ECF No. [106].

                                       I.   INTRODUCTION

         Plaintiffs’ Motion for Leave, if granted at this stage of the case, would result in a futile

  amendment while exposing D Magazine to undue expense and delay. This case has been pending
Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 2 of 6



  for more than five months, and five motions to dismiss are now pending before the Court, all of

  which are fully briefed and ready for adjudication. Plaintiffs’ proposed amended complaint

  contains nothing that would change the outcome of D Magazine’s pending motion to dismiss,

  and granting the Motion for Leave would prejudice D Magazine by requiring it to incur

  additional expense filing a new motion to dismiss, giving plaintiffs a second opportunity to

  respond, and requiring D Magazine to file another reply, all while delaying the outcome.

  Plaintiffs have already caused D Magazine to incur substantial expense defending what D

  Magazine contend is a meritless lawsuit in an improper jurisdiction and venue. It would be

  inequitable to permit Plaintiffs, who failed to amend their complaint as a matter of course in the

  time permitted by the rules, to now make a futile amendment that will do nothing more than

  cause further expense and delay.

                                 II.   FACTUAL BACKGROUND

         In five separate motions, each defendant has moved to dismiss Plaintiffs’ claims against

  it, and these motions are fully briefed and awaiting disposition. Specifically, D Magazine has

  moved to dismiss on the basis that Florida lacks personal jurisdiction, as none of the allegedly

  defamatory articles targeted the forum state. D Magazine has also moved to dismiss for improper

  venue, as no substantial part of the facts underlying Plaintiffs’ claims occurred in the district.

  Other defendants have also moved on jurisdictional and venue grounds, as well as on other Rule

  12(b) grounds. After nearly three months of briefing, all motions to dismiss are finally ready for

  disposition, a disposition which Plaintiffs seek to avoid with a futile amendment.

         Plaintiffs’ proposed amendment would have no bearing on the outcome of D Magazine’s

  motion to dismiss, and Plaintiffs have made no argument to the contrary in their Motion for

  Leave. Plaintiffs, in fact, have not stated why, exactly, they need to amend their complaint at this

  stage of the case, and any allegations related to jurisdiction and venue in Plaintiff’s proposed


                                                   2
Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 3 of 6



  amended complaint have already been fully addressed in the parties’ briefing on D Magazine’s

  pending motion to dismiss.

                                      III.   ARGUMENT

          Plaintiffs’ Motion for Leave should be denied because their proposed amendment at this

  stage of the case would serve little purpose and unfairly burden D Magazine by causing

  unnecessary delay and expense. A court may deny leave to amend “when the amendment would

  prejudice the defendant, follows undue delays or is futile.” Lacy v. BP P.L.C., 723 Fed. App’x

  713, 715 (11th Cir. 2018) (citing Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir.

  1999)). Leave to amend would be futile when the proposed amended complaint would still be

  subject to dismissal. Id.

  A.      Permitting the amendment would unfairly prejudice Defendants.

          The proposed amendment would effectively moot D Magazine’s pending motion to

  dismiss (as well as each of the other four motions to dismiss). This would require D Magazine

  and the other defendants to re-brief their motions to dismiss, delay the adjudication of these

  motions, and force all defendants to continue litigating, at considerable expense, in a forum

  where they believe jurisdiction and venue are improper. The resolution of the pending motions

  to dismiss should not be unnecessarily delayed by allowing Plaintiffs to amend their complaint

  now, long after Plaintiffs’ opportunity to freely amend has passed. See FED. R. CIV. P.

  15(a)(1)(B). Conversely, the type of amendment Plaintiffs propose may be more appropriate,

  and less prejudicial, if any claims remain after the pending motions to dismiss have been ruled

  upon.

  B.      The proposed amendment would not cure Plaintiffs’ jurisdictional and venue
          defects and would therefore be futile at this stage.

          The additional expense and delay that requiring D Magazine to re-brief its motion to



                                                3
Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 4 of 6



  dismiss would cause would be for nothing, as the proposed amended complaint does not change

  the personal jurisdiction or venue analyses. Plaintiffs, in fact, advance no argument as to why

  they need to amend their complaint at this stage, and certainly do not argue that the amendment

  is necessary to cure any defects in jurisdiction or venue. And, Plaintiffs’ proposed amended

  complaint does not contain any jurisdictional or venue allegations that have not already been

  fully address in the briefing on D Magazine’s motion to dismiss. Their proposed amendment

  would therefore be futile at this stage and accomplish nothing more than subjecting D Magazine

  to further expense and delay.

                              IV.   CONCLUSION AND PRAYER

         Under these circumstances, leave to amend should be denied. The proposed amendment

  would create unnecessary expense for all parties involved, unduly delay the adjudication of five

  ripe motions to dismiss, and ultimately be futile at this stage of the case. While it may be

  appropriate to grant Plaintiffs leave to amend if any claims remain after the pending motions to

  dismiss have been adjudicated, doing so now would cause unfair prejudice

         For these reasons, D Magazine requests that Plaintiffs’ Motion for Leave to File First

  Amended Complaint be denied.




                                                 4
Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 5 of 6




                                           Respectfully submitted,

                                           /s/ Dana J. McElroy
                                           Dana J. McElroy
                                           dmcelroy@tlolawfirm.com
                                           Florida Bar No.: 845906
                                           Thomas & LoCicero PL
                                           915 Middle River Drive, Suite 309
                                           Ft. Lauderdale, Florida 33304
                                           Telephone: 954.703.3416
                                           Facsimile: 954.400.5415

                                           Thomas J. Williams
                                           thomas.williams@haynesboone.com
                                           Texas Bar No.: 21578500
                                           HAYNES AND BOONE, LLP
                                           301 Commerce Street, Suite 2600
                                           Fort Worth, Texas 76102
                                           Telephone: (817) 347-6600
                                           Telecopier: (817) 347-6650

                                           Jason P. Bloom
                                           jason.bloom@haynesboone.com
                                           Texas Bar No.: 24045511
                                           Stephanie Sivinski
                                           stephanie.sivinski@haynesboone.com
                                           Texas Bar No.: 24075080
                                           HAYNES AND BOONE, LLP
                                           2323 Victory Avenue, Suite 700
                                           Dallas, Texas 75219
                                           Telephone: (214) 651-5000
                                           Telecopier: (214) 651-5940

                                           ATTORNEYS FOR DEFENDANTS D
                                           MAGAZINE PARTNERS, L.P. f/k/a
                                           MAGAZINE LIMITED PARTNERS, L.P.,
                                           ALLISON MEDIA, INC., and
                                           JAMIE THOMPSON




                                       5
Case 0:18-cv-61117-BB Document 114 Entered on FLSD Docket 10/29/2018 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         I, the undersigned counsel, hereby certify that on October 29, 2018, I electronically

  filed the foregoing document with the Clerk of Court using the CM/ECF. I also certify that the

  foregoing document is being served on this date to all other counsel or pro se parties listed

  below, either via transmission of electronic filing generated by CM/ECF or in some other

  authorized manner for those counsel or parties who are not authorized to receive electronically

  Notice of Electronic filing.

  Steven Benton Aubrey, Pro Se
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311
  (512) 666-8004 (Telephone)
  defamationperse@gmail.com

  Brian Edward Vodicka
  2601 NW 3rd Avenue
  Wilton Manors, FL 33311
  (512) 666-8004 (Telephone)
  defamationperse@gmail.com

                                                    /s/ Dana J. McElroy
                                                    Dana J. McElroy




                                                6
